UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RENAISSANCE HEAL TH, LLC AND
ROBERT WRIGHT,

                           Plaintiffs,                           ORDER

             - against -                                   19 Civ. 11310 (PGG)

HITEKS SOLUTIONS, INC.,
GERASIMOS PETRATOS, MD,
(Individually and in his Representative
Capacity); MARTY COYNE, MD
(Individually and in his Representative
Capacity); PERIS BRODSKY, CT
(Individually and in his Representative
Capacity); JOHN DOES 1-10; XYZ
CORPORATION 1-10

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for April 2, 2020, is hereby adjourned to May 21, 2020

at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 24, 2020
